            Case 1:21-cv-00532-SAG Document 70 Filed 06/29/21 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

BRYCE CARRASCO,                                *

       Plaintiff,                              *

v.                                             *               Case No.: SAG-21-532

M&T BANK,                                      *

       Defendant.                              *

*      *        *      *       *       *       *       *       *       *       *       *       *     *

                   DEFENDANT M&T BANK’S RESPONSE TO
        PLAINTIFF’S INTERIM REPORT ON THE PROGRESS OF DISCOVER

       Defendant M&T Bank, by and through its undersigned counsel, submits this brief response

to Plaintiff’s Interim Report on the Progress of Discovery (ECF No. 65) for the limited purpose of

correcting the record and providing the Court assurance that M&T has fully complied with the

Federal Rules of Civil Procedure.

       1.       First, Plaintiff accuses M&T of violating Fed. R. Civ. P. 45(a)(4) “by serving a third

party subpoena on Oppenheimer & Co. Inc. on May 28, 2021 before notifying Plaintiff that [M&T]

intended to do so.” (ECF No. 65 at 2). The truth is that M&T provided Plaintiff with a copy of

the subpoena by email on the same day and close to the same time as the subpoena was served on

Oppenheimer & Co. Inc. See Exhibit 1, May 28, 2021 email from B. Moffet to Plaintiff with

subpoena attached; see also, e.g., Bofi Federal Bank v. Erhart, 2016 WL 1644726, at *5 (S.D.

Cal. Apr. 26, 2016) (service of notice of subpoena concurrently with service of the subpoena

“fulfills the purpose of Rule 45(a)(4) to notify all parties of the subpoena”).1


1
  Notably, Plaintiff never objected to the subpoena served on Oppenheimer & Co. Inc. Instead, Plaintiff
served a third request for production of documents asking M&T to produce the documents it receives in
response to the subpoena and M&T agreed that it would do so.



                                                   1
             Case 1:21-cv-00532-SAG Document 70 Filed 06/29/21 Page 2 of 4



        2.       Next, Plaintiff complains about the tone of a June 28, 2021 email that M&T’s

counsel sent in response to Plaintiff’s request to depose four high-ranking corporate executives at

M&T including (a) the Chairman and Chief Executive Officer; (b) the Vice Chair; (c) the Chief

Financial Officer; and (d) the General Counsel. (ECF No. 65 at 5). Plaintiff does not provide the

Court with a copy of this email but M&T has attached a copy here as Exhibit 2 to show the Court

that nothing about the tone or content of the email can reasonably be interpreted as “rude” or

“condescending.” See Exhibit 2, June 28, 2021, email from B. Moffet to Plaintiff.

        3.       Lastly, Plaintiff takes issue with the fact that M&T responded to the first document

request “on 6/7/2021, 32 days after” the request was served and suggests that M&T’s response

was late in violation of Fed. R. Civ. P. 34. (ECF No. 65 at 6). To the contrary, M&T’s response

was timely in accordance with Fed. R. Civ. P. 6(a)(1)(C). Plaintiff served the document request

on May 6, 2021. Thirty days later is June 5, 2021. However, because June 5th was a Saturday,

M&T’s response date was automatically extended to “the next day that is not a Saturday, Sunday,

or legal holiday.” Fed. R. Civ. P. 6(a)(1)(C). That was June 7, 2021, which is when M&T provided

its response to Plaintiff’s first document request.2

        4.       M&T also takes this opportunity to object to Plaintiff’s campaign of inappropriate,

personal attacks on the bank’s outside counsel as well as the corporate executives of M&T Bank

Corporation, namely Rene Jones, Chairman and Chief Executive Officer, and Laura O’Hara,

Senior Vice President and General Counsel. (ECF No. 65 at 7-9). The pro se practice shield is

not a sword with which to engage in personal attacks. See, e.g., Bethel v. Town of Loxley, No.



2
 Plaintiff’s Interim Report suggests that M&T sent him an email stating: “I am intentionally not going to
be transparent and there is nothing you can do about it.” (ECF No. 65 at 6). To be clear, counsel for M&T
never sent such an email nor did counsel ever use those words or anything similar to those words in any
communication with Plaintiff.



                                                   2
            Case 1:21-cv-00532-SAG Document 70 Filed 06/29/21 Page 3 of 4



2006 WL 3449140, at *2 (S.D. Ala. Nov. 29, 2006) (“Notwithstanding plaintiffs’ pro se status,

their pleadings must exhibit proper decorum and respect . . . . Ad hominem attacks in written

filings in federal court are never acceptable, and will not be tolerated.”). Accordingly, Plaintiff

should be directed to refrain from making any further and additional attacks on M&T’s counsel

and its executives.

       5.       Finally, M&T understands from Plaintiff’s Interim Report that he wants “discovery

[to] end immediately” because he plans to file a motion for summary judgment. (ECF No. 65 at

1). M&T has no objection to closing discovery at this time and is prepared to file its own motion

for summary judgment. To the extent the Court is inclined to grant Plaintiff’s request, M&T asks

the Court to set a briefing schedule consistent with Local Rule 105(2)(c). Otherwise, Plaintiff

should be compelled to appear for his deposition at 10:00 am on July 8, 2021, as previously agreed

upon. (ECF No. 65 at 6-7).

       6.       If the Court has any further questions regarding this matter, M&T stands ready to

answer them.



                                                 Respectfully submitted,

                                                 /s/ Brian L. Moffet
                                                 Brian L. Moffet (Fed. Bar No. 13821)
                                                 MILES & STOCKBRIDGE P.C.
                                                 100 Light Street
                                                 Baltimore, Maryland 21202
                                                 Tel: (410) 727-6464
                                                 bmoffet@milesstockbridge.com

                                                 Attorneys for Defendant M&T Bank




                                                3
         Case 1:21-cv-00532-SAG Document 70 Filed 06/29/21 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2021, a copy of the foregoing was served on the

following via email and via first class mail, postage prepaid:

       Bryce Carrasco
       334 Ternwing Drive
       Arnold, MD 21012


                                                 /s/ Brian L. Moffet
                                                 Brian L. Moffet




                                                4
